Exhibit 10.1

 

SUNSHINE HEART, INC.
NEW-HIRE EQUITY INCENTIVE PLAN

 

1.                                      GENERAL.

 

(a)                                 General Purpose. The Company, by means of
the Plan, seeks to retain the services of persons not previously an employee or
director of the Company, or following a bona fide period of non-employment, as
an inducement material to the individual’s entering into employment with the
Company within the meaning of Rule 5635(c)(4) of the NASDAQ Listing Rules, and
to provide incentives for such persons to exert maximum efforts for the success
of the Company and its Affiliates.

 

(b)                                 Eligible Award Recipients. The persons
eligible to receive Stock Awards are persons entering into employment with the
Company or an Affiliate, as further specified in Section 4.

 

(c)                                  Available Awards. The Plan provides for the
grant of the following Stock Awards: (i) Options, (ii) Restricted Stock Awards,
(iii) Restricted Stock Unit Awards, (iv) Stock Appreciation Rights, and
(v) Other Stock Awards.

 

2.                                      ADMINISTRATION.

 

(a)                                 Administration by Board. The Board shall
administer the Plan unless and until the Board delegates administration of the
Plan to a Committee or Committees, as provided in Section 2(c).

 

(b)                                 Powers of Board. The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine from time to time (A) which
of the persons eligible under the Plan shall be granted Awards; (B) when and how
each Award shall be granted; (C) what type or combination of types of Award
shall be granted; (D) the provisions of each Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to a Stock Award; and (E) the number of
shares of Common Stock with respect to which a Stock Award shall be granted to
each such person.

 

(ii)                                To construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan or Award fully effective.

 

(iii)                            To settle all controversies regarding the Plan
and Awards granted under it.

 

(iv)                             To accelerate the time at which a Stock Award
may first be exercised or the time during which an Award or any part thereof
will vest in accordance with the Plan, notwithstanding the provisions in the
Award stating the time at which it may first be exercised or the time during
which it will vest.

 

(v)                                 To suspend or terminate the Plan at any
time. Suspension or termination of the Plan shall not impair rights and
obligations under any Stock Award granted while the Plan is in effect except
with the written consent of the affected Participant.

 

--------------------------------------------------------------------------------


 

(vi)                             To amend the Plan in any respect the Board
deems necessary or advisable, including, without limitation, relating to certain
nonqualified deferred compensation under 409A of the Code and/or to bring the
Plan or Stock Awards granted under the Plan into compliance therewith, subject
to the limitations, if any, of applicable law. Except as provided above, rights
under any Award granted before amendment of the Plan shall not be impaired by
any amendment of the Plan unless (A) the Company requests the consent of the
affected Participant, and (B) such Participant consents in writing.

 

(vii)                         To approve forms of Stock Award Agreements for use
under the Plan and to amend the terms of any one or more Awards, including, but
not limited to, amendments to provide terms more favorable than previously
provided in the Stock Award Agreement, subject to any specified limits in the
Plan that are not subject to Board discretion; provided however, that, the
rights under any Award shall not be impaired by any such amendment unless
(A) the Company requests the consent of the affected Participant, and (B) such
Participant consents in writing. Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, and without the affected Participant’s
consent, the Board may amend the terms of any one or more Awards if necessary to
bring the Award into compliance with Code Section 409A and the related guidance
thereunder.

 

(viii)                     Generally, to exercise such powers and to perform
such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Awards.

 

(ix)                             To adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by individuals who
are foreign nationals or employed outside the United States.

 

(c)                                  Delegation to Committee.

 

(i)                                    General. The Board may delegate some or
all of the administration of the Plan to a Committee or Committees. If
administration of the Plan is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

 

(ii)                                Rule 16b-3 Compliance. In the sole
discretion of the Board, the Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may delegate to a Committee of Directors
who need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.

 

(d)                                 Delegation to an Officer.  The Board may
delegate to one or more Officers the authority to do one or both of the
following: (i) designate individuals who are not Officers to be recipients of
Options (and, to the extent permitted by applicable law, other Stock Awards) and
the terms thereof, and (ii) determine the number of shares of Common Stock to be
subject to such Stock Awards granted to such individuals; provided, however,
that the Board resolutions regarding such delegation shall specify the total
number of shares of Common Stock that may be subject to the Stock

 

--------------------------------------------------------------------------------


 

Awards granted by such Officer and that such Officer may not grant a Stock Award
to himself or herself. Notwithstanding anything to the contrary in this
Section 2(d), the Board may not delegate to an Officer authority to determine
the Fair Market Value of the Common Stock pursuant to Section 13(s)(ii) below.

 

(e)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve. Subject to the provisions of
Section 9 relating to adjustments upon changes in stock, the aggregate number of
shares of Common Stock that may be issued pursuant to Stock Awards after the
Effective Date shall not exceed, in the aggregate, the sum of (i) 318,993 shares
(the “Share Reserve”). For clarity, the limitation in this subsection 3(a) is a
limitation in the number of shares of Common Stock that may be issued pursuant
to the Plan. Accordingly, this subsection 3(a) does not limit the granting of
Stock Awards except as provided in subsection 7(a). Furthermore, if a Stock
Award (i) expires or otherwise terminates without having been exercised in full
or (ii) is settled in cash (i.e., the holder of the Stock Award receives cash
rather than stock), such expiration, termination or settlement shall not reduce
(or otherwise offset) the number of shares of Common Stock that may be issued
pursuant to the Plan.

 

(b)                                 Reversion of Shares to the Share Reserve. If
any shares of Common Stock issued pursuant to a Stock Award are forfeited back
to the Company because of the failure to meet a contingency or condition
required to vest such shares in the Participant, then the shares which are
forfeited shall revert to and again become available for issuance under the
Plan. Also, any shares reacquired by the Company as consideration for the
exercise of an Option shall again become available for issuance under the Plan.

 

(c)                                  Source of Shares.  The stock issuable under
the Plan shall be shares of authorized but unissued Common Stock.

 

4.                                      ELIGIBILITY.  Stock Awards may be
granted only to persons not previously an Employee or Director of the Company,
or following a bona fide period of non-employment, as an inducement material to
the individual’s entering into employment with the Company or an Affiliate
within the meaning of Rule 5635(c)(4) of the NASDAQ Listing Rules. In addition,
notwithstanding any other provision of the Plan to the contrary, all Stock
Awards must be granted either by a majority of the Company’s independent
directors or by a committee comprised of a majority of independent directors
within the meaning of Rule 5605(a)(2) of the NASDAQ Listing Rules.

 

5.                                      OPTION PROVISIONS.  Each Option shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The provisions of separate Options need not be identical; provided,
however, that each Option Agreement shall include (through incorporation of
provisions hereof by reference in the Option Agreement or otherwise) the
substance of each of the following provisions:

 

(a)                                 Term. No Option shall be exercisable after
the expiration of ten (10) years from the date of its grant or such shorter
period specified in the Option Agreement.

 

(b)                                 Exercise Price. The exercise price of each
Option shall be not less than one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted. Notwithstanding the foregoing, an Option may be granted with an
exercise price

 

--------------------------------------------------------------------------------


 

lower than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option if such Option is granted pursuant to an assumption
or substitution for another option in a manner consistent with the provisions of
Sections 424(a) and 409A of the Code.

 

(c)                                  Consideration. The purchase price of Common
Stock acquired pursuant to the exercise of an Option shall be paid, to the
extent permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below. The
Board shall have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment. The methods of payment permitted by this
Section 5(c) are:

 

(i)                                    by cash, check, bank draft or money order
payable to the Company;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the stock subject to the Option, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

(iv)                             by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price; provided, however, that the
Company shall accept a cash or other payment from the Participant to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued;  provided, further,  that
shares of Common Stock will no longer be outstanding under such Option and will
not be exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

 

(v)                                 in any other form of legal consideration
that may be acceptable to the Board.

 

(d)                                 Transferability of Options. The Board may,
in its sole discretion, impose such limitations on the transferability of
Options as the Board shall determine. In the absence of such a determination by
the Board to the contrary, the following restrictions on the transferability of
Options shall apply:

 

(i)                                    Restrictions on Transfer. An Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder; provided, however, that the Board may, in its sole discretion,
permit transfer of the Option in a manner consistent with applicable tax and
securities laws upon the Optionholder’s request.

 

(ii)                                Domestic Relations Orders. Notwithstanding
the foregoing, an Option may be transferred pursuant to a domestic relations
order.

 

(iii)                            Beneficiary Designation. Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to

 

--------------------------------------------------------------------------------


 

the Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

(e)                                  Vesting Generally. The total number of
shares of Common Stock subject to an Option may vest and therefore become
exercisable in periodic installments that may or may not be equal. The Option
may be subject to such other terms and conditions on the time or times when it
may or may not be exercised as the Board may deem appropriate. The vesting
provisions of individual Options may vary. The provisions of this
Section 5(e) are subject to any Option provisions governing the minimum number
of shares of Common Stock as to which an Option may be exercised.

 

(f)                                   Termination of Continuous Service. Except
as otherwise provided in the applicable Option Agreement or other agreement
between the Optionholder and the Company, in the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination of Continuous Service) but only within such period of time ending on
the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

 

(g)                                 Extension of Termination Date. An
Optionholder’s Option Agreement may provide that if the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
upon the Optionholder’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the applicable period of time
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the Option Agreement.

 

(h)                                 Disability of Optionholder. In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

 

(i)                                    Death of Optionholder. In the event that
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the option upon the Optionholder’s death, but only within
the period ending on the earlier of (i) the date twelve (12) months following
the date of death (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of such Option as set forth in
the Option Agreement. If, after the Optionholder’s death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

--------------------------------------------------------------------------------


 

(j)                                    Non-Exempt Employees. No Option granted
to an individual that is a non-exempt employee for purposes of the Fair Labor
Standards Act shall be first exercisable for any shares of Common Stock until at
least six months following the date of grant of the Option. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option will be exempt
from his or her regular rate of pay.

 

(k)                                 Compliance with Section 409A of the Code. 
Notwithstanding anything to the contrary set forth herein, any Option granted
under the Plan that is not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Option will comply with the
requirements of Section 409A of the Code.  Such restrictions, if any, shall be
determined by the Board and contained in the award agreement evidencing such
Option.  For example, such restrictions may include, without limitation, a
requirement that an Option not exempt from 409A must be exercised and paid in
accordance with a fixed pre-determined schedule.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

 

(a)                                 Restricted Stock Awards. Each Restricted
Stock Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. To the extent consistent with
the Company’s Bylaws, at the Board’s election, shares of Common Stock may be
(x) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse; or (y) evidenced by a
certificate, which certificate shall be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical, provided,
however, that each Restricted Stock Award Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)                                    Consideration. A Restricted Stock Award
may be awarded in consideration for (A) past or future services actually or to
be rendered to the Company or an Affiliate, or (B) any other form of legal
consideration that may be acceptable to the Board in its sole discretion and
permissible under applicable law.

 

(ii)                                Vesting. Shares of Common Stock awarded
under the Restricted Stock Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service. In the event a Participant’s Continuous Service terminates, the Company
may receive via a forfeiture condition, any or all of the shares of Common Stock
held by the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

 

(iv)                             Transferability. Rights to acquire shares of
Common Stock under the Restricted Stock Award Agreement shall be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board shall determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

(b)                                 Restricted Stock Unit Awards. Each
Restricted Stock Unit Award Agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical, provided, however, that each Restricted Stock
Unit Award Agreement shall include (through

 

--------------------------------------------------------------------------------


 

incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

(i)                                    Consideration. At the time of grant of a
Restricted Stock Unit Award, the Board will determine the consideration, if any,
to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award. The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.

 

(ii)                                Vesting. At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.

 

(iii)                            Payment. A Restricted Stock Unit Award may be
settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)                             Additional Restrictions. At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose such restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)                                 Dividend Equivalents. Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Restricted
Stock Unit Award, as determined by the Board and contained in the Restricted
Stock Unit Award Agreement. At the sole discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Board. Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all the terms and conditions of
the underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)                             Termination of Participant’s Continuous
Service. Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, such portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of Continuous
Service.

 

(vii)                         Compliance with Section 409A of the Code.
Notwithstanding anything to the contrary set forth herein, any Restricted Stock
Unit Award granted under the Plan that is not exempt from the requirements of
Section 409A of the Code shall contain such provisions so that such Restricted
Stock Unit Award will comply with the requirements of Section 409A of the Code.
Such restrictions, if any, shall be determined by the Board and contained in the
Restricted Stock Unit Award Agreement evidencing such Restricted Stock Unit
Award. For example, such restrictions may include, without limitation, a
requirement that any Common Stock that is to be issued in a year following the
year in which the Restricted Stock Unit Award vests must be issued in accordance
with a fixed pre-determined schedule.

 

(c)                                  Stock Appreciation Rights. Each Stock
Appreciation Right Agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate. Stock Appreciation Rights
may be granted as stand-alone Stock Awards or in tandem with other Stock Awards.
The terms and conditions of Stock Appreciation Right Agreements may change from
time to

 

--------------------------------------------------------------------------------


 

time, and the terms and conditions of separate Stock Appreciation Right
Agreements need not be identical; provided, however, that each Stock
Appreciation Right Agreement shall include (through incorporation of the
provisions hereof by reference in the Agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Term. No Stock Appreciation Right shall
be exercisable after the expiration of ten (10) years from the date of its grant
or such shorter period specified in the Stock Appreciation Right Agreement.

 

(ii)                                Strike Price. Each Stock Appreciation Right
will be denominated in shares of Common Stock equivalents. The strike price of
each Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of the Common Stock equivalents subject to the
Stock Appreciation Right on the date of grant.

 

(iii)                            Calculation of Appreciation. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of share of Common Stock
equivalents in which the Participant is vested under such Stock Appreciation
Right, and with respect to which the Participant is exercising the Stock
Appreciation Right on such date, over (B) the strike price that will be
determined by the Board at the time of grant of the Stock Appreciation Right.

 

(iv)                             Vesting. At the time of the grant of a Stock
Appreciation Right, the Board may impose such restrictions or conditions to the
vesting of such Stock Appreciation Right as it, in its sole discretion, deems
appropriate.

 

(v)                                 Exercise. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right.

 

(vi)                             Payment. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

(vii)                         Termination of Continuous Service. In the event
that a Participant’s Continuous Service terminates, the Participant may exercise
his or her Stock Appreciation Right (to the extent that the Participant was
entitled to exercise such Stock Appreciation Right as of the date of
termination) but only within such period of time ending on the earlier of
(A) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement), or (B) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement. If,
after termination, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.

 

(viii)                     Compliance with Section 409A of the Code.
Notwithstanding anything to the contrary set forth herein, any Stock
Appreciation Rights granted under the Plan that are not exempt from the
requirements of Section 409A of the Code shall contain such provisions so that
such Stock Appreciation Rights will comply with the requirements of Section 409A
of the Code. Such restrictions, if any, shall be determined by the Board and
contained in the Stock

 

--------------------------------------------------------------------------------


 

Appreciation Right Agreement evidencing such Stock Appreciation Right. For
example, such restrictions may include, without limitation, a requirement that a
Stock Appreciation Right not exempt from 409A must be exercised and paid in
accordance with a fixed pre-determined schedule.

 

(d)                                 Other Stock Awards. Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares. During the terms of
the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock reasonably required to satisfy such Stock Awards.

 

(b)                                 Securities Law Compliance. The Company shall
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan such authority as may be required to grant Stock Awards and to
issue and sell shares of Common Stock upon exercise of the Stock Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act the Plan, any Stock Award or any Common Stock
issued or issuable pursuant to any such Stock Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary for the lawful
issuance and sale of Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Common Stock upon exercise of
such Stock Awards unless and until such authority is obtained.

 

(c)                                  No Obligation to Notify. The Company shall
have no duty or obligation to any holder of a Stock Award to advise such holder
as to the time or manner of exercising such Stock Award. Furthermore, the
Company shall have no duty or obligation to warn or otherwise advise such holder
of a pending termination or expiration of a Stock Award or a possible period in
which the Stock Award may not be exercised. The Company has no duty or
obligation to minimize the tax consequences of a Stock Award to the holder of
such Stock Award.

 

8.                                      MISCELLANEOUS.

 

(a)                                 Use of Proceeds from Sales of Common Stock.
Proceeds from the sale of shares of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.

 

(b)                                 Corporate Action Constituting Grant of Stock
Awards. Corporate action constituting a grant by the Company of a Stock Award to
any Participant shall be deemed completed as of the date of such corporate
action, unless otherwise determined by the Board, regardless of when the
instrument, certificate, or letter evidencing the Stock Award is communicated
to, or actually received or accepted by, the Participant.

 

(c)                                  Stockholder Rights. No Participant shall be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has exercised the Stock Award pursuant to its terms and
the

 

--------------------------------------------------------------------------------


 

Participant shall not be deemed to be a stockholder of record until the issuance
of the Common Stock pursuant to such exercise has been entered into the books
and records of the Company.

 

(d)                                 No Employment or Other Service Rights.
Nothing in the Plan, any Stock Award Agreement or other instrument executed
thereunder or in connection with any Award granted pursuant to the Plan shall
confer upon any Participant any right to continue to serve the Company or an
Affiliate in the capacity in effect at the time the Stock Award was granted or
shall affect the right of the Company or an Affiliate to terminate (i) the
employment of an Employee with or without notice and with or without cause,
(ii) the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate, or (iii) the service of a Director
pursuant to the Bylaws of the Company or an Affiliate, and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated, as the case may be.

 

(e)                                  Investment Assurances. The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock. The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(x) the issuance of the shares upon the exercise or acquisition of Common Stock
under the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (y) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(f)                                   Withholding Obligations.  To the extent
that the Company is required to withhold federal, state, local or foreign taxes
in connection with any payment made or benefit realized by a Participant or
other person under this Plan, it shall be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of all such
taxes required to be withheld.  At the discretion of the Board (or any Committee
designated hereunder), such arrangements may include relinquishment of a portion
of such benefit.  For the avoidance of doubt, the Participants shall have no
legal right to own or receive any shares of Common Stock withheld from delivery
for such purpose, and otherwise shall have no rights in respect of such shares
of Common Stock whether as a stockholder or otherwise.  The Company shall have
the power and the right to deduct or withhold from any other payments due to a
Participant, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment under or as a result of this Plan.

 

(g)                                 Electronic Delivery. Any reference herein to
a “written” agreement or document shall include any agreement or document
delivered electronically or posted on the Company’s intranet.

 

(h)                                 Deferrals. To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants.
Deferrals by Participants will be made in

 

--------------------------------------------------------------------------------


 

accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
Employee. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

 

(i)                                    Compliance with 409A. To the extent that
the Board determines that any Award granted under the Plan is subject to
Section 409A of the Code, the Stock Award Agreement evidencing such Award shall
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code. To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Board determines that any Award may be subject
to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Board may adopt such amendments to the Plan and the
applicable Stock Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to
(1) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (2) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.  Notwithstanding anything else to the contrary in the Plan,
to the extent that a Participant is a “specified employee” (as determined in
accordance with the requirements of Section 409A of the Code), no payment on
account of a Participant’s “separation from service” (as such term is defined in
Section 409A) in settlement of a 409A Award may be made before the date which is
six months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death.  Notwithstanding any provision of
this Plan, in no event shall the Company be liable for any additional tax,
interest or penalty imposed upon or other detriment suffered by a Participant
under Code Section 409A or for any damages suffered by such Participant for any
failure of this Plan or any Award to comply with or be exempt from Code
Section 409A.

 

(j)                                    Not Benefit Plan Compensation.  Payments
and other benefits received by a Participant under a Stock Award made pursuant
to the Plan shall not be deemed a part of Participant’s compensation for
purposes of determining the Participant’s benefits under any other benefit plans
or arrangements provide by the Company or an Affiliate, except where the Board
expressly provides otherwise in writing.

 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)                                 Capitalization Adjustments. In the event of
a Capitalization Adjustment, the Board shall appropriately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a) and (ii) the class(es) and number of securities and price per share
of stock subject to outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.

 

(b)                                 Dissolution or Liquidation. Except as
otherwise provided in the Stock Award Agreement, in the event of a dissolution
or liquidation of the Company, all outstanding Stock Awards (other than Stock
Awards consisting of vested and outstanding shares of Common Stock not subject
to the Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase

 

--------------------------------------------------------------------------------


 

option may be repurchased by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service, provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.

 

(c)                                  Corporate Transaction. The following
provisions shall apply to Stock Awards in the event of a Corporate Transaction
unless otherwise provided in the instrument evidencing the Stock Award or any
other written agreement between the Company or any Affiliate and the holder of
the Stock Award or unless otherwise expressly provided by the Board at the time
of grant of a Stock Award.

 

(i)                                    Stock Awards May Be Assumed. Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction, any surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) may assume or continue any
or all Stock Awards outstanding under the Plan or may substitute similar stock
awards for Stock Awards outstanding under the Plan (including but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction. A surviving corporation or acquiring corporation (or its parent)
may choose to assume or continue only a portion of a Stock Award or substitute a
similar stock award for only a portion of a Stock Award. The terms of any
assumption, continuation or substitution shall be set by the Board in accordance
with the provisions of Section 2.

 

(ii)                                Stock Awards Held by Current Participants.
Except as otherwise stated in the Stock Award Agreement, in the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by Participants whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction
(referred to as the “Current Participants”), the vesting of such Stock Awards
(and, if applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date prior to the effective time of such Corporate Transaction as
the Board shall determine (or, if the Board shall not determine such a date, to
the date that is five (5) days prior to the effective time of the Corporate
Transaction), and such Stock Awards shall terminate if not exercised (if
applicable) at or prior to the effective time of the Corporate Transaction, and
any reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse (contingent upon the effectiveness of the Corporate
Transaction).

 

(iii)                            Stock Awards Held by Persons other than Current
Participants. Except as otherwise stated in the Stock Award Agreement, in the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award

 

--------------------------------------------------------------------------------


 

consisting of vested and outstanding shares of Common Stock not subject to the
Company’s right of repurchase) shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction; provided, however,
that any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

 

(iv)                             Payment for Stock Awards in Lieu of Exercise.
Notwithstanding the foregoing, in the event a Stock Award will terminate if not
exercised prior to the effective time of a Corporate Transaction, the Board may
provide, in its sole discretion, that the holder of any Stock Award that is not
exercised prior to such effective time will receive a payment, in such form as
may be determined by the Board, equal in value to the excess, if any, of (A) the
value of the property the holder of the Stock Award would have received upon the
exercise of the Stock Award, over (B) any exercise price payable by such holder
in connection with such exercise.

 

(d)                                 Change in Control. A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.

 

10.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 Plan Term. The Board may suspend or
terminate the Plan at any time. No Awards may be granted under the Plan while
the Plan is suspended or after it is terminated.

 

(b)                                 No Impairment of Rights. Termination of the
Plan shall not impair rights and obligations under any Award granted while the
Plan is in effect except with the written consent of the affected Participant.

 

11.                               EFFECTIVE DATE OF THE PLAN.  This Plan shall
become effective on the Effective Date.

 

12.                               CHOICE OF LAW.  The law of the State of
Minnesota shall govern all questions concerning the construction, validity and
interpretation of this Plan, without regard to such state’s conflict of laws
rules.

 

13.                               DEFINITIONS.  As used in the Plan, the
definitions contained in this Section 13 shall apply to the capitalized terms
indicated below:

 

(a)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” as such terms are defined in
Rule 405 of the Securities Act. The Board shall have the authority to determine
the time or times at which “parent” or “subsidiary” status is determined within
the foregoing definition.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Stock Award after the Effective Date
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company. Notwithstanding the foregoing, the conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company.

 

--------------------------------------------------------------------------------


 

(d)                                 “Change in Control” means the occurrence, in
a single transaction or in a series of related transactions, of any one or more
of the following events:

 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

 

(iii)                            the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur,
except for a liquidation into a parent corporation;

 

(iv)                             there is consummated a sale, lease, exclusive
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(v)                                 individuals who are Directors on the date
this Plan is adopted by the Board (collectively, the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Directors; provided,
however, that if the election (or nomination for election) of any new Director
was approved or recommended by a majority vote of the members of the Incumbent
Board then still in office or by a majority vote of a committee comprised of
such members, such new member shall, for purposes of this Plan, be considered a
member of the Incumbent Board.

 

--------------------------------------------------------------------------------


 

For Clarity, the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

 

Notwithstanding the foregoing or any other provision of this Plan, to the extent
“Change in Control” is a payment trigger, and not merely a vesting trigger for a
409A Award, “Change in Control” will be defined in accordance with Treas. Reg.
§1.409A-3(i)(5), and any such payments in respect of such 409A Award shall not
occur until after the occurrence of such a “Change in Control” event.

 

The Board may, in its sole discretion and without Participant consent, amend the
definition of Change in Control to conform to the definition of Change of
Control under Section 409A of the Code, as amended, and the Treasury Department
or Internal Revenue Service Regulations or Guidance issued thereunder.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Committee” means a committee of one
(1) or more Directors to whom authority has been delegated by the Board in
accordance with Section 2(c) and which is comprised of a majority of independent
directors within the meaning of Rule 5605(a)(2) of the NASDAQ Listing Rules.

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

(h)                                 “Company” means Sunshine Heart, Inc., a
Delaware corporation.

 

(i)                                    “Consultant” means any person, including
an advisor, who is (i) engaged by the Company or an Affiliate to render
consulting or advisory services and is compensated for such services, or
(ii) serving as a member of the board of directors of an Affiliate and is
compensated for such services. However, service solely as a Director, or payment
of a fee for such service, shall not cause a Director to be considered a
“Consultant” for purposes of the Plan.

 

(j)                                    “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated. A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the Entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, shall
not terminate a Participant’s Continuous Service. For example, a change in
status from an Employee of the Company to a Consultant to an Affiliate or to a
Director shall not constitute an interruption of Continuous Service. To the
extent permitted by law, the Board or the chief executive officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in a Stock Award only to
such extent as may be provided in the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.

 

(k)                                 “Corporate Transaction” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of at least
ninety percent (90%) of the outstanding securities of the Company;

 

--------------------------------------------------------------------------------


 

(iii)                            the consummation of a merger, consolidation or
similar transaction following which the Company is not the surviving
corporation; or

 

(iv)                             the consummation of a merger, consolidation or
similar transaction following which the Company is the surviving corporation but
the shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

Notwithstanding the foregoing or any other provision of this Plan, to the extent
“Corporate Transaction” is a payment trigger, and not merely a vesting trigger
for a 409A Award, “Corporate Transaction” will be defined in accordance with
Treas. Reg. §1.409A-3(i)(5), and any such payments in respect of such 409A Award
shall not occur until after the occurrence of such a “Corporate Transaction”
event.

 

(l)                                    “Director” means a member of the Board.

 

(m)                             “Disability” means, with respect to a
Participant, the inability of such Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as provided in
Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code.

 

(n)                                 “Effective Date” means the effective date of
this Plan document, which is July 30, 2013, the date the Board approved the
Plan.

 

(o)                                 “Employee” means any person employed by the
Company or an Affiliate. However, service solely as a Director, or payment of a
fee for such services, shall not cause a Director to be considered an “Employee”
for purposes of the Plan.

 

(p)                                 “Entity” means a corporation, partnership,
limited liability company or other entity.

 

(q)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(r)                                  “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” shall not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date of the Plan as set forth in
Section 11, is the Owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities.

 

(s)                                   “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the date of
determination, as reported in

 

--------------------------------------------------------------------------------


 

The Wall Street Journal or such other source as the Board deems reliable. Unless
otherwise provided by the Board, if there is no closing sales price (or closing
bid if no sales were reported) for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price (or
closing bid if no sales were reported) on the last preceding date for which such
quotation exists.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined by the Board in good
faith and, if necessary for an award to be exempt from or to comply with Code
Section 409A in accordance with Treas. Reg. 1.409A-1(b)(5)(iv).

 

(t)                                    “409A Award” means any Stock Award that
is treated as a deferral of compensation subject to the requirements of
Section 409A of the Code.

 

(u)                                 “Non-Employee Director” means a Director who
either (i) is not a current employee or officer of the Company or an Affiliate,
does not receive compensation, either directly or indirectly, from the Company
or an Affiliate for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(v)                                 “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(w)                               “Option” means an option to purchase shares of
Common Stock granted pursuant to the Plan that is not intended to qualify as an
incentive stock option under Section 422 of the Code and the regulations
promulgated thereunder.

 

(x)                                 “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan.

 

(y)                                 “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if permitted under the terms of this
Plan, such other person who holds an outstanding Option.

 

(z)                                  “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 6(d).

 

(aa)                          “Own,” “Owned,” “Owner,” “Ownership” A person or
Entity shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to
have acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(bb)                          “Participant” means a person to whom an Award is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(cc)                            “Plan” means this Sunshine Heart, Inc. New-Hire
Equity Incentive Plan.

 

(dd)                          “Restricted Stock Award” means an award of shares
of Common Stock which is granted pursuant to the terms and conditions of
Section 6(a).

 

--------------------------------------------------------------------------------


 

(ee)                            “Restricted Stock Award Agreement” means a
written agreement between the Company and a holder of a Restricted Stock Award
evidencing the terms and conditions of a Restricted Stock Award grant. Each
Restricted Stock Award Agreement shall be subject to the terms and conditions of
the Plan.

 

(ff)                              “Restricted Stock Unit Award” means a right to
receive shares of Common Stock which is granted pursuant to the terms and
conditions of Section 6(b).

 

(gg)                          “Restricted Stock Unit Award Agreement” means a
written agreement between the Company and a holder of a Restricted Stock Unit
Award evidencing the terms and conditions of a Restricted Stock Unit Award
grant. Each Restricted Stock Unit Award Agreement shall be subject to the terms
and conditions of the Plan.

 

(hh)                          “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(ii)                                “Securities Act” means the Securities Act of
1933, as amended.

 

(jj)                                “Stock Appreciation Right” means a right to
receive the appreciation on Common Stock that is granted pursuant to the terms
and conditions of Section 6(c).

 

(kk)                          “Stock Appreciation Right Agreement” means a
written agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Agreement shall be subject to the terms and conditions
of the Plan.

 

(ll)                                “Stock Award” or “Award” means any right to
receive Common Stock granted under the Plan, including an Option, a Restricted
Stock Award, a Restricted Stock Unit Award, a Stock Appreciation Right or any
Other Stock Award.

 

(mm)                  “Stock Award Agreement” means a written agreement between
the Company and a Participant evidencing the terms and conditions of a Stock
Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(nn)                          “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than fifty percent (50%) of the outstanding
capital stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, stock of
any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

--------------------------------------------------------------------------------